DETAILED ACTION

Status of Claims
This Final Office Action is in response to the Remarks filed 07/01/2022. Claims 1-20 are currently pending and considered herein.
.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites:
A method of predicting relatedness in a human population, comprising: establishing a first population dataset; performing a burn-in phase for a specified number of years to establish a second population dataset from the first population dataset; and performing simulations on the second population dataset, including one or more of: (a) moving individuals in the second population dataset to an age pool in accordance with the age of the individuals; (b) choosing pairs of a single man and a single woman being more distantly related than first-cousins at random from single men and single women in the second population dataset and letting them marry at specified marriage by age parameters, wherein pairs are chosen until a number of marriages is reached as specified by marriage rate parameters; (c) divorcing married couples at a specified divorce rate, wherein married couples are chosen at random from the second population dataset and marked as single upon divorce; (d) choosing pairs of a single man and a single woman or married couples at random from the second population dataset in a specified ratio and allow them to reproduce according to specified fertility rates until a target number of successful conceptions is reached, wherein parents are restricted to being more distantly related than first cousins, and wherein all individuals in the second population dataset are limited to having one child per year; (e) allowing individuals in the second population dataset to pass away at a specified death rate and at specified mortality by age parameters; (f) allowing individuals to migrate to and from the second population dataset, whereby the population's age and sex distributions and the proportion of married fertile aged individuals in the second population dataset are maintained;  - 28 -KL 070816-0100310297US02 (g) allowing individuals to move within the second population dataset, whereby individuals from a sub-population are selected at random and assigned at random to another sub- population if present until a specified move rate between sub-populations is achieved; and (h) repeating one or more of (a) to (g) reiteratively at one year intervals for a pre- determined number of years, wherein one or more of (a) to (g) are applied to the population dataset resulting from the previous reiteration to generate a final population dataset predicting relatedness in the human population.  
Independent claims 14 and 18 recite substantially similar limitations. The claimed invention is directed to the abstract idea of collecting information including population datasets, analyzing the information, and providing a final dataset in response to the analysis.
The limitations of establishing population datasets, including additional information and altering a population dataset, and generating a final population dataset to predict human relatedness, as drafted, is a process that, under its broadest reasonable interpretation, is an abstract idea that covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting various memory and data processors nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the generic computing device language, a computer system generating a level of relatedness based on different information in regard to a human population, in the context of this claim, encompasses one skilled in the pertinent art to manually determine the details of the population. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of the memory and processors to perform the claimed acquisitions and analyses of specific information. The devices in these steps are recited at a high-level of generality (i.e., as a generic processor/server/storage/display performing a generic computer function of receiving inputs and displaying selected information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is thus directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a burn-in phase for the population dataset amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The dependent claims do not remedy the deficiencies of the independent claims with respect to patent eligible subject matter. The additional limitations from dependent claims merely detail a type of data input or calculated from one source or another, or the sending and receiving and storing and retrieving of information and are well-understood, routine, and conventional computer functions. See MPEP §2016.05(d). Therefore, the claims are not patent eligible. 

Response to Arguments
	Applicant’s response filed July 1, 2022 have been fully considered, but they are not entirely persuasive. The following explains why:
Applicant’s arguments pertaining to prior art rejections are persuasive. The rejection with regard to the 35 U.S.C. §103 has thus been withdrawn.
Applicant’s arguments pertaining to subject matter eligibility are not persuasive. The basis for the previous rejection under 35 U.S.C. §101 is still operative, as is the precedential case law used in support of the rejection. Notwithstanding, the claims have been addressed with regard to the 35 U.S.C. §101 rejection discussed above, and considered under the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). The additional limitations are only adding insignificant extra-solution activity to the judicial exception. Further, there is no clear improvement to the existing computer technology when looking at the claims as a whole. In addition, merely pointing out the appropriate grouping into which the previously-identified abstract idea falls does not change the basic thrust of the rejection. 
The claims are not only analyzed with respect to what is well-understood, routine, and conventional, but have also been considered with respect to other considerations as part of the 2B analysis of the Alice/Mayo test. Many of these considerations for subject matter eligibility overlap, and often more than one consideration is relevant to analysis of an additional element. Not all considerations will be relevant to every element, or every claim. Because the evaluation in Step 2B is not a weighing test, it is not important how the elements are characterized or how many considerations apply from this list, see MPEP 2106.05 (II). Thus, the Examiner finds that the claims as argued amount to merely linking the abstract idea to a particular technological environment as a field of use; please refer to MPEP 2106.05(h).
	 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871. The examiner can normally be reached M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM T. MONTICELLO/Examiner, Art Unit 3686                                                                                                                                                                                                        

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686